                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

IN RE:                                           )
                                                 )           Case No. 3:20-bk-03015
CONNIE CLARK HARRISON,                           )           Chapter 11
                                                 )           Judge Marian F. Harrison
         Debtor.                                 )


                  DISCLOSURE STATEMENT TO ACCOMPANY
           DEBTOR’S PLAN OF REORGANIZATION DATED AUGUST 7, 2020

        The Debtor, Connie Clark Harrison (“the “Debtor”), submits this Disclosure Statement (the
“Disclosure Statement”) for use in soliciting acceptance of her Plan of Reorganization (the “Plan”)
dated August 7, 2020. A copy of the Plan is submitted herewith. The purpose of this Disclosure
Statement is to provide adequate information to creditors and parties in interest (hereinafter,
“Claimants”) in the above Chapter 11 case, in order to enable Claimants to make an informed
decision in exercising their rights under the Bankruptcy Code. All capitalized terms not
specifically defined herein shall have the definition ascribed to them in the Plan, accompanied
herewith.

                                       INTRODUCTION

       On June 19, 2020, the Debtor filed a voluntary petition for relief under Chapter 11 of the
Bankruptcy Code. Since the filing of the petition, the Debtor has remained in possession of her
property and operated her affairs as Debtor-in-Possession. No Trustee has been appointed, nor has
a committee of unsecured creditors been appointed.

        This Disclosure Statement is intended to contain “adequate information” (as defined in 11
U.S.C. § 1125(a)) of a kind, and in sufficient detail, that would enable a hypothetical investor
typical of the holders of Claims or Interests in the case to make an informed judgment in voting to
accept or reject the Plan. Approval of this Disclosure Statement by the Court does not constitute
a recommendation to accept or reject the Plan.

        Article II of the Plan contains definitions of certain terms. Where those terms are
capitalized in this Disclosure Statement, they have the meaning set forth in Article II of the Plan.

                                         DISCLAIMER

       No representations concerning the Debtor, other than as set forth in this Disclosure
Statement, are authorized by the Debtor. Any representations or inducements made to secure your
acceptance that are other than as contained in this Disclosure Statement should not be relied upon
by you in arriving at your decision.
                                                 1


Case 3:20-bk-03015       Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12             Desc Main
                                  Document      Page 1 of 15
       The information contained in this Disclosure Statement has been primarily derived from
the Debtor. The Debtor believes the information to be correct; however, the information has not
been independently verified in every instance, nor has it been subjected to a certified audit.

                                     TAX CONSEQUENCES

       Section 1125(a)(1) of the Bankruptcy Code requires the Debtor to include a discussion of
any potential material federal tax consequences of the Plan. Creditors and equity interest holders
concerned with how the Plan may affect their tax liability should consult with their accountants,
attorneys, or advisors. A tax consequence of the Chapter 11 filing is that the Debtor is entitled to
exclude from gross income any cancellation of debt resulting from this Plan. The Debtor is not
aware of any potential material federal tax consequences to it or a hypothetical investor.

                                          THE DEBTOR

       A. Profile of the Debtor

       The Debtor is an individual residing at 1529-1531 Franklin Road, Brentwood, Williamson
County, Tennessee 37027. The Debtor is not currently employed. Her income comes exclusively
from Social Security and from gifts and other voluntary payments from friends. The Debtor’s
primary asset is her primary residence (the “Residence”)—a 9.4-acre parcel of property located on
Franklin Road.

       This bankruptcy arises following the Debtor’s divorce in 2008 and her inability to address
the substantial debt incurred by her ex-husband. She owns the Residence, but it remains
encumbered by two mortgages. The Debtor’s limited income has prevented her from satisfying
the mortgage obligations on the terms of the related notes and deeds of trust. However, she retains
substantial equity in the Residence. Prior to filing this case, the Debtor attempted to sell either the
Residence or a portion of the property upon which the Residence sits to satisfy her debts in full.
She had a contract with a buyer for a portion of this property in early 2020, but this contract fell
through due to the inability of the purchaser to obtain financing. Before the Debtor could relist
the Residence and find a suitable buyer, the second position mortgagee on the Residence
commenced foreclosure proceedings due to non-payment. This pending foreclosure prompted this
bankruptcy filing.

        Through this bankruptcy, the Debtor intends to market and sell the Residence on the terms
provided herein to allow her to satisfy all of her creditors, secured and unsecured, in full, while
retaining her substantial equity in the Residence.

       B. Post-Bankruptcy

       The Debtor filed a Motion for Order Approving Employment and Retention of Dunham
Hildebrand, PLLC as Counsel for Debtor (Docket No. 8) on June 23, 2020. This Court entered
its Order Approving Employment and Retention of Dunham Hildebrand, PLLC as Counsel for
                                                  2


Case 3:20-bk-03015        Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12               Desc Main
                                   Document      Page 2 of 15
Debtor (Docket No. 19) on July 17, 2020. Similarly, the Debtor has filed a motion to employ
Foundry Commercial as her real estate agent to assist in the sale of the Residence as contemplated
below (Docket No. 21). The Debtor’s Initial Debtor Interview occurred on June 30, 2020, and the
Debtor’s Meeting of Creditors occurred on July 23, 2020. The Debtor now submits this Disclosure
Statement to her creditors, other interested parties in this case, and the Court for approval.

       C. Assets of the Debtor

       A detailed listing of the Debtor’s assets and liabilities is contained in her Schedules of
Assets and Liabilities (see Docket No. 1). Specifically, the Debtor’s primary assets consist of the
following:

                1.      Real Property. The Debtor owns the Residence located at 1529-1531
Franklin Road, Brentwood, Williamson County, Tennessee 37027. The estimated market value
based on its current tax assessed value is $942,400.00, though the Debtor believes it could be worth
more than this if properly marketed and sold. The Residence is encumbered by a first mortgage
in the amount of approximately $74,436.86 as of the Petition Date. It is also encumbered by a
second mortgage in the amount of approximately $443,288.86 as of the Petition Date. A portion
of the remaining equity remains subject to the Debtor’s exemptions as set forth in Schedule C of
her Statements and Schedules.

               2.     Vehicles. The Debtor owns a 2007 Infinity G35 with approximately
172,235 miles. The estimated market value of this vehicle, based on Kelly Blue Book valuation,
is $2,217.00. The value of this vehicle is subject to the Debtor’s exemptions set forth in Schedule
C of her Statements and Schedules.

                3.       Miscellaneous Personal Property. The Debtor owns certain miscellaneous
personal property as set forth in Schedule A/B of her filed Statements and Schedules (Doc. No. 1).
This includes miscellaneous household goods, electronics, art, jewelry, clothing, sporting goods,
and tools. The estimated liquidation value of these assets is approximately $6,650.00, though the
estate’s interest in these assets is subject to the Debtor’s exemptions set forth in Schedule C of her
Statements and Schedules.

               4.       Cash. The Debtor owns an interest in cash. As of the date of filing, the
Debtor had approximately $500.00 in cash and $398.59 in a checking account with U.S. Bank.
The estate’s interest in these assets is subject to the Debtor’s exemptions set forth in Schedule C
of her Statements and Schedules.

               5.      Reservation of Causes of Action / Authority to Pursue and Settle.

       The Plan retains and reserves all causes of action, including avoidance actions, for
pursuit or abandonment by the Debtor after Confirmation, within her sole discretion.

        As noted above, the Plan retains and reserves for pursuit by the Debtor all avoidance actions
arising under Chapter 5 of the Bankruptcy Code. The terms of the Plan give the Debtor the widest
                                                  3


Case 3:20-bk-03015       Doc 30     Filed 08/07/20 Entered 08/07/20 13:32:12              Desc Main
                                   Document      Page 3 of 15
possible latitude in deciding whether or not to pursue any possible cause of action, including
without limitation any preference pursuant to Section 547, voidable transfer claims pursuant to
Section 548, or any other avoidance action.

        All creditors identified in the Debtor’s Statement of Financial Affairs filed in this case as
having received payments from the Debtor in the 90 days (or one year if an insider) preceding the
Petition Date, may be the defendant of an avoidance action or other cause of action if the total
payments to them exceeds $600.00. Thus, they are the potential defendants of an avoidance action
pursuant to Section 547 of the Bankruptcy Code.

        The persons or entities identified in the Debtor’s Statement of Financial Affairs filed in
this case as having received transfers outside the ordinary course of business or financial affairs of
the Debtor within two years of the commencement of this Bankruptcy Case may be the defendant
in an avoidance action or other cause of action. Thus, they are the potential defendants in an
avoidance action pursuant to Section 548 of the Bankruptcy Code.

         The identified claims in the Statement of Financial Affairs are not intended to be a complete
list, and the Debtor may add or amend the identified claims after confirmation. The Plan reserves
and retains any and all other causes of action regardless of whether they are specifically identified
or referred to herein. Nothing contained in this Disclosure Statement or in the Plan shall have any
preclusive effect against the Debtor (whether by waiver, admission, estoppel, or otherwise) in any
cause of action or proceeding that may exist or occur in the future. Each creditor and party in
interest is advised to review the Plan, the Debtor’s filed Schedules and Statement of Financial
Affairs, and the creditor’s prior dealings with the Debtor, to determine whether any cause of action
or avoidance action may be pursued against it.

                                   DEBTOR’S LIABILITIES

       A.      Post-Petition Administrative Expense Claims

        Administrative expense claims include the actual, necessary costs and expenses associated
with preserving the Debtor’s bankruptcy estate. These claims are more fully set forth in 11 U.S.C.
§ 503 and are accorded priority under 11 U.S.C. § 507. The administrative claims in this case are
as follows:

               1.     United States Trustee Quarterly Fees. The Debtor is current, and will
remain current, with payments to the United States Trustee through the entry of a final decree
closing the bankruptcy case or other order administratively closing the bankruptcy case following
substantial consummation of the Plan.

                2.     Payments to Professionals. The Debtor shall remain current with payments
to any and all professionals employed during this bankruptcy case. The Debtor filed a Motion for
Order Approving Employment and Retention of Dunham Hildebrand, PLLC as Counsel for Debtor
(Docket No. 8) on June 23, 2020. This Court entered its Order Approving Employment and
Retention of Dunham Hildebrand, PLLC as Counsel for Debtor (Docket No. 19) on July 17, 2020.
                                                  4


Case 3:20-bk-03015       Doc 30     Filed 08/07/20 Entered 08/07/20 13:32:12              Desc Main
                                   Document      Page 4 of 15
       B.      Secured Claims

     IN THE EVENT ANY OF THE CLAIMANTS LISTED IN THIS SECTION B FILE A
PROOF OF CLAIM STATING THAT NO PART OF THE CLAIM IS SECURED, OR UPON
AN OBJECTION TO A SECURED CLAIM WHEREIN AN ORDER OF THE COURT
DETERMINES A CLAIM TO BE UNSECURED, THEN SUCH CLAIM SHALL BE
DEEMED ENTIRELY UNSECURED AND TREATED AS SUCH PURSUANT TO THE
PLAN

                a.     Select Portfolio Servicing. Select Portfolio Servicing (“SPS”) holds
secured claim against the Debtor in the amount of $74,436.86, plus allowable post-petition fees
and interest, secured by a first priority lien on the Residence, less any amounts received by SPS
under any order granting adequate protection thereto, with such amounts being applied to principal
owed thereunder (the “SPS Claim”). The SPS Claim arises from a promissory note and deed of
trust in favor of SPS and recorded with the Williamson County, Tennessee Register of Deeds (the
“Register’s Office”) in Book 2757, Page 626, on March 19, 2003 as set forth in the documents
attached to SPS’s proof of claim filed in this case [See Claim No. 7]. The Debtor intends to pay
the SPS Claim in full pursuant to the Plan and further has no intention of impairing the collateral
securing repayment of the obligations arising from the SPS Claim.

                b.      Tristar Bank. Tristar Bank (“Tristar”) holds a secured claim in the amount
of $443,288.86, plus allowable post-petition fees and interest, secured by a second priority lien on
the Residence, less any amounts received by Tristar under any order granting adequate protection
thereto, with such amounts being applied to principal owed thereunder (the “Tristar Claim”). The
Tristar Claim arises from a home equity line of credit and related promissory note and deed of trust
originally in favor of Community South Bank pursuant to that certain Home Equity Line of Credit
– Open-End Deed of Trust recorded with the Register’s Office as Instrument No. 08004238 on
February 1, 2008, which was subsequently assigned to Tristar and modified by the parties pursuant
to the documents attached to Tristar’s proof of claim filed in this case. [See Claim No. 3]. The
Debtor intends to pay the Tristar Claim in full pursuant to the Plan and further has no intention of
impairing the collateral securing repayment of the obligations arising from the Tristar Claim.

       C.      General Unsecured Claims

       The Debtor’s unsecured debt, as reflected in the Debtor’s Schedules and through proofs of
claims filed to date, is shown below. The Court set a general bar date for filing proofs of claims
of September 18, 2020 and a governmental bar date for filing proofs of claims of January 15, 2021
(the “Bar Date”).

                a.    Allowed Unsecured Claims. The Debtor sets forth the unsecured claims in
this case to be deemed Allowed Unsecured Claims and to be paid in the manner provided below
and in the Plan.



                                                 5


Case 3:20-bk-03015       Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12             Desc Main
                                  Document      Page 5 of 15
      Name of                  Amount of
                                                                         Source of Amount
      Creditor                  Claim1

 Internal Revenue                                    ECF Claim No. 2 (Claim based on estimated tax
                                      $6,192.52
 Service                                             liability following unfiled returns)


 Discover Student
                                      $3,837.60 ECF Claim No. 4
 Loans

 U.S. Bank
 National                             $1,646.38 ECF Claim No. 5
 Association
 Puryear &                                           Debtor’s Schedule F (Allowed claim amount based
                                    $14,000.00
 Noonan, CPAs                                        on agreement of the creditor)
 IC Systems
                                        $122.00 Debtor’s Schedule F
 Collections

 Quest
                                        $715.36 Debtor’s Schedule F
 Diagnostics


                b.     Unsecured Claims to be Deemed Disallowed. The Debtor identifies the
following general unsecured claims for which a proof of claim was filed, but for which the Debtor
objects to the payment of such claim for the reasons set forth below. The below identified claims
shall not be deemed Allowed Unsecured Claims. Such claims shall be deemed disallowed in full,
and therefore shall not be paid under the Debtor’s Plan.

    Name of            Amount of               Source of
                                                                                  Basis for Dispute
    Creditor            Claim                  Amount
 Cavalry SPV
 I, LLC, as                                                             Claim is time-barred (Claim No. 1
 assignee of             $38,956.79        ECF Claim No. 1               reflects date of last payment as
 Citibank                                                               12/31/2012) (See Docket No. 28)
 N.A.
 American
                                                                       Claim is time-barred (Claim No. 6
 Express
                         $30,472.91        ECF Claim No. 6          reflects date of last payment as 07/2012)
 National
                                                                               (See Docket No. 29)
 Bank



1 The amount listed on a timely filed proof of claim (subject to allowance of the claim) shall control over any contrary
amounts listed in the Debtor’s schedules and deemed filed pursuant to 11 U.S.C. § 1111(a).

                                                           6


Case 3:20-bk-03015            Doc 30      Filed 08/07/20 Entered 08/07/20 13:32:12                        Desc Main
                                         Document      Page 6 of 15
                                  LIQUIDATION ANALYSIS
       For the Plan to be approved by the Court, a determination must be made that the Plan will
provide to each creditor an amount, as of the Effective Date, that is not less than the value of the
property that each creditor would receive or retain if all assets of the Debtor were sold and the
proceeds were distributed under Chapter 7 of the Bankruptcy Code.

        The estimated dollar amount that would be generated from the forced liquidation of the
Debtor’s assets (the “Liquidation Proceeds”) would consist of the proceeds from the sale of all
non-exempt assets of the Debtor and recoveries on any actions against other parties. The
Liquidation Proceeds would then be reduced by the cost of the liquidation. The following is a
review of the assets of the Debtor and the amounts a Chapter 7 trustee would realize upon a
liquidation of those assets.

        The most significant asset of the Debtor is the Residence. The remaining assets of the
Debtor are either of too little value to justify sale or are otherwise fully exempted. If there was a
forced liquidation of this property, it is anticipated that a Chapter 7 Trustee may sell the property
as follows:

 Current Assets
 Real Property Owned by
 Debtor
 1529-1531 Franklin Road,
 Brentwood, TN 37027         Value:                                          $942,400.00
                             less 6% realtor                                 -$56,544.00
                             less est. closing costs                          -$5,000.00
                             less mortgage payoff                            -$74,436.86
                             less 2nd mortgage payoff                       -$443,288.86
                             less homestead exemption                         -$5,000.00
                             SUBTOTAL NET PROCEEDS:                          $358,130.28
                             less Chapter 7 Trustee Fee (25% up to           -$21,156.51
                            $5,000)
                             less Chapter 7 Trustee Fee (10% from
                            $5,000 up to $50,000)
                             less Chapter 7 Trustee Fee (5% from
                            $50,000 up to $1,000,000)
                             Liquidation Value =                             $336,973.77


 Personal Property of the
 Debtor
 2007 Infiniti G35          Value                                              $2,217.00
                            Less Claimed Exemption                            -$2,217.00
                            Liquidation Value =                                    $0.00

                                                 7


Case 3:20-bk-03015       Doc 30     Filed 08/07/20 Entered 08/07/20 13:32:12               Desc Main
                                   Document      Page 7 of 15
 Miscellaneous Personal
 Property                     Value                                             $6,650.00
                              Less Claimed Exemption                           -$6,650.00
                              Liquidation Value =                                   $0.00


 Cash and Cash
 Equivalents                  Value                                               $898.59
                              Less Claimed Exemption                             -$898.59
                              Liquidation Value =                                   $0.00


 Balance Available to Pay
 Unsecured Claims in a
 Chapter 7 Liquidation                                                        $336,973.77

 Total Amount Proposed to
 be Paid to Allowed
 Unsecured Claims
 (including unimpaired
 IRS Claim) (Payment in
 full)                                                                         $26,513.86

        The Debtor is unaware of any actions a Chapter 7 trustee could take against other parties
to obtain funds for the estate. Therefore, the Liquidation Proceeds would total approximately
$336,973.77. Here, the proposed distribution to Allowed Unsecured Claims is payment in full on
such Allowed Unsecured Claims. Accordingly, the Debtor’s Plan offers creditors a recovery equal
to that which they would receive from liquidation under Chapter 7 of the Bankruptcy Code.

                                       SUMMARY OF PLAN

       The Debtor sets forth the treatment of her creditors and the manner in which payment will
be made to satisfy her creditor’s claims below. The Debtor intends to satisfy all claims in full
through the marketing and sale of the Residence, which is valued at a price sufficient to satisfy all
allowed claims, secured and unsecured, in a lump sum payment following closing.

       The manner of satisfying the Debtor’s creditors and their claims is as follows. The Debtor
will engage in the marketing of the Residence for sale. The Debtor has engaged Foundry
Commercial (“Foundry”) to assist in the marketing and sale of the Residence and has filed a motion
seeking Court approval of Foundry’s employment. [Docket No. 21]. The Debtor shall market and
attempt to sell the Residence from the date of entry of an order approving Foundry’s employment
through the date that is nine (9) months following the Effective Date of the Plan (the “Marketing
Period”). If a contract for sale of the Residence is obtained prior to the expiration of the Marketing
Period, the Debtor shall have until the date that is ninety (90) days from the binding agreement
                                                  8


Case 3:20-bk-03015          Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12              Desc Main
                                     Document      Page 8 of 15
date in any contract for the sale of the Residence to close the sale of the Residence (the “Closing
Deadline”). In the event the Debtor does not procure a contract for the sale of the Residence on or
before the expiration of the Marketing Period or does not close on such contract by the Closing
Deadline, the Debtor shall employ McLemore Auction Company or such other auction company
as the Debtor may see fit in the Debtor’s sole and exclusive discretion (the “Liquidating Agent”)
to liquidate the Residence and provide for payment of the claims as set forth below. The
Liquidating Agent shall be given ninety (90) days from the later of the expiration of the Marketing
Period (if no binding contract for the Residence is executed prior thereto) or the Closing Deadline
(if a binding contract is executed but cannot be closed prior to the expiration thereof) (the
“Liquidation Sale Deadline”) to sell the Residence and provide for payment in full of all allowed
claims in this case. In the event the Liquidating Agent has not sold the Residence on or before the
Liquidation Sale Deadline in a manner to allow payment in full of all allowed claims, the Debtor
shall be deemed in default of the Plan, and her creditors shall be free to exercise such rights against
the Debtor as may be authorized under applicable non-bankruptcy law, subject to the provisions
of the Plan governing default.

       A.      Retention of Assets

       The remaining assets of the Debtor will continue to be owned, managed, and controlled by
the Debtor.

       B.      Payment of Claims

       1.      Unimpaired Claims. The claims below are unimpaired and shall be treated as
follows:
                   a. Administrative Claims. Post-petition services provided by professionals are
not impaired. Post-petition services provided by professionals will be paid in full at the later of (i)
the time that the expense has been approved by the Court, (ii) upon such other terms as may be
agreed upon by the holder of the claim and the Debtor, (iii) the Effective Date, or (iv) directly
following the sale of the Residence as contemplated herein, to be reflected on the appropriate
settlement statement related to such sale. In addition, all fees required to be paid by 28 U.S.C. §
1930(a)(6) (U.S. Trustee Fees) will accrue and be timely paid until the case is closed, dismissed,
converted to another chapter of the Bankruptcy Code, or a final decree or other order
administratively closing this case following substantial consummation of the Plan is entered by
the Court.

               b.      Unclassified Priority Claims.

                          i. Internal Revenue Service. The priority claim of the Internal
Revenue Service allowed under § 507(a)(8) (the “IRS Claim”) shall be deemed allowed in the
amount of $6,192.52, the amount set forth in the proof of claim supporting the IRS Claim (Claim
No. 2). The IRS Claim shall be paid in full in a lump sum payment of the full amount of the IRS
Claim following the closing upon the sale of the Residence as contemplated above.



                                                  9


Case 3:20-bk-03015        Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12               Desc Main
                                   Document      Page 9 of 15
        2.     Impaired Claims. The below classes of claims are impaired and will be classified
and treated under the Plan as follows:

 Class      Holder of                                      Plan Treatment
  No.       Claim or
             Interest
 1       Select Portfolio     The SPS Claim shall be allowed in the amount of $74,436.86, plus
         Servicing            the contract rate of interest from the Petition Date through the date
                              of sale of the Residence as described above, less any Adequate
                              Protection Payments received prior to the Effective Date. SPS
                              will retain its lien on the Residence in the same manner and
                              priority as existed prior to the Petition Date and will be paid in
                              full upon the sale of the Residence as contemplated above. The
                              Debtor shall retain and keep current all casualty insurance
                              coverage on the Property as may be required under any
                              prepetition deed of trust securing the SPS Claim.

 2       Tristar Bank         The Tristar Claim shall be allowed in the amount of $443,288.86,
                              plus the contract rate of interest from the Petition Date through
                              the date of sale of the Residence as described above, less any
                              Adequate Protection Payments received prior to the Effective
                              Date. Tristar will retain its lien on the Residence in the same
                              manner and priority as existed prior to the Petition Date and will
                              be paid in full upon the sale of the Residence as contemplated
                              above. The Debtor shall retain and keep current all casualty
                              insurance coverage on the Property as may be required under any
                              prepetition deed of trust securing the Tristar Claim.

 3       General              This class shall consist of the Allowed Unsecured Claims not
         Unsecured            entitled to priority and not expressly included in the definition of
         Claims               any other class. This class includes, without limitation, Claims
                              arising out of the rejection of any executory contact or unexpired
                              lease, each Allowed Claim secured by a lien on property in which
                              the Debtor has an interest to the extent that such Claim is
                              determined to be unsecured pursuant to 11 U.S.C. § 506(a), or
                              unsecured by way of avoidance pursuant to 11 U.S.C. § 522(f),
                              and each such Claim of the class described in 11 U.S.C. § 507(a),
                              to the extent that the allowed amount of such Claim exceeds the
                              amount which such Claim may be afforded priority thereunder.
                              As set forth above, the Debtor asserts that the total amount of
                              Allowed Unsecured Claims to be paid in this case, not including
                              the unimpaired claim of the Internal Revenue Service as set forth
                              above, totals $20,321.34. All Class 3 Claimants will be paid in
                              full within 30 days of the sale of the Residence.

                                                   10


Case 3:20-bk-03015          Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12              Desc Main
                                     Document     Page 10 of 15
 4       Equity Interests    The Debtor will retain all equity interests in the estate, including
         of the Debtor       but not limited to her equity in the Residence following the sale
                             contemplated herein.

        C. Plan Default

         Notwithstanding the provision of any lease or finance agreement that may survive the
Confirmation of this Plan, an event of default as to any Claim shall exist if the Reorganized Debtor
(i) fails to make monetary payment when due and that default is not cured within twenty (20) days
following delivery of written notice of that default, (ii) fails to insure the property securing the
creditor’s claim for the value of the property, or (iii) disposes of the property securing the creditor’s
claim without either the consent of the creditor holding the Claim or the payment of the net sale
proceeds to that creditor.

        D. Tax Consequences

        There are no known negative tax consequences created by the Plan. Creditors are advised
to direct all questions regarding the tax consequences of the Plan to their respective tax advisor.

        E. Executory Contracts

       There are no known executory contracts or unexpired leases of the Debtor. To the extent
there are any executory contracts of the Debtor, the Debtor hereby specifically rejects those
contracts retroactively to the Petition Date.

        F. Discharge

         Pursuant to 11 U.S.C. § 1141(d)(5), unless the Court orders otherwise, the Debtor will not
get a discharge until all payments under the Plan have been completed. For the purposes of this
section, the Plan states that the Debtor will have completed her obligations under the Plan if she is
not in default under the Plan as of the date of the payment to the Class 3 Claimants.
Notwithstanding the foregoing, the Debtor reserves the right to seek administrative closure of the
case following substantial consummation of the Plan, subject to reopening following completion
of all plan Payments to allow the Debtor to obtain a discharge.

        G. Implementation of the Plan

        The Debtor will continue to employ professional real estate agents to actively market and
sell the Residence to obtain funds for the Plan. The Debtor will seek the entry of a Final Decree
as required under Bankruptcy Rule 3022 or an order administratively closing the case following
the Effective Date and substantial consummation of the Plan. Prior to the entry of a Final Decree
or order administratively closing the case, the Debtor shall submit reports and pay quarterly fees
to the U.S. Trustee as required by law. Upon the completion of payments to the Class 3 Claims,
the Debtor reserves the right to file a motion to reopen the case in order to obtain a discharge order
pursuant to 11 U.S.C. § 1141(d)(5).
                                                   11


Case 3:20-bk-03015        Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12                 Desc Main
                                   Document     Page 11 of 15
                             CONFIRMATION REQUIREMENTS

         To confirm the Plan, the Court must, after notice, hold a Confirmation Hearing. Any
creditor may object to confirmation of the Plan and appear at the Confirmation Hearing to
prosecute such objection. The requirements for confirmation of a Chapter 11 Plan are set forth in
detail in 11 U.S.C. § 1129. The following is a summary of the more notable requirements:

   A. Acceptance by Impaired Classes

       Pursuant to 11 U.S.C. § 1129(a)(10), at least one class of impaired claimants must vote to
accept the Plan. For a class to accept the Plan, the Plan must receive favorable votes from
claimants within that class who hold at least two-thirds in dollar amount of the claims that vote
and more than one-half in number of the claims that vote.

   B. Manner of Voting.

        In voting for or against the Plan, please use only the ballot sent to you with this Disclosure
Statement. If a creditor has an Allowed Claim or Allowed Interest in more than one Class, such
creditor may vote multiple ballots. Holders of Allowed Claims or Allowed Interests entitled to
vote to accept or reject the Plan may vote by completing, dating, signing and transmitting the ballot
to: Dunham Hildebrand, PLLC, 2416 21st Avenue South, Suite 303, Nashville, Tennessee 37212,
Email: ned@dhnashville.com.

       To be counted, a ballot must be received at the above address on or before the date and
time set forth in the ballot. A ballot, once submitted, cannot be withdrawn or modified except as
provided under the Bankruptcy Code.

   C. Feasibility

        Pursuant to 11 U.S.C. § 1129(a)(11), the Court is required to find that confirmation of the
Plan is not likely to be followed by liquidation or the need for further financial reorganization of
the Debtor. The Court must find that the Plan adequately addresses the needs for reorganization
and that it is likely that the Reorganized Debtor will be able to perform pursuant to the Plan. A
finding by the Court that the Plan meets these requirements is not a guarantee that the Plan will be
fully performed.

        The Debtor asserts that the Plan is feasible. The Debtor asserts that there is substantial
equity in the Residence, and there will still be sufficient funds to pay all allowed claims in full
upon the closing of the sale thereof as contemplated herein.

   D. Liquidation Test

        Pursuant to 11 U.S.C. § 1129(a)(7), and as discussed above, the Plan must pay to each class
that has not accepted the Plan an amount determined as of the Effective Date that is not less than
the amount a claimant within that nonaccepting class would receive or retain if the Debtor’s assets
                                                 12


Case 3:20-bk-03015       Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12               Desc Main
                                  Document     Page 12 of 15
were liquidated under Chapter 7 of the Bankruptcy Code. The Debtor asserts that the Plan satisfies
the requirements of 11 U.S.C. § 1129(a)(7).

   E. Disposable Income

        Pursuant to 11 U.S.C. § 1129(a)(15), if the holder of an Allowed Unsecured Claim objects
to the confirmation of the Debtor’s Plan, the Debtor must show to the Court that the Plan provides
a distribution to unsecured creditors in an amount that is not less than the projected disposable
income of the Debtor to be received during a five (5) year period beginning on the date that the
first payment is due under the Plan. Since the Debtor does not have any disposable income, the
Debtor asserts that the Plan satisfies the requirements of 11 U.S.C. § 1129(a)(15).

   F. “Cramdown” Provisions

       Pursuant to 11 U.S.C. § 1129(b), if an impaired class does not vote to accept the Plan, as
discussed in Paragraph A above, the Court may still confirm the Plan if the Court determines that
the Plan treatment of the class of claims rejecting the Plan is fair and equitable and does not
discriminate unfairly. The Debtor intends to invoke these “cramdown” provisions should any class
of impaired claims fail to accept the Plan. The Debtor believes that the Plan is fair and equitable
and does not discriminate unfairly.

                              MISCELLANEOUS PROVISIONS

   G. Legally Binding Effect

        Confirmation of the Plan will bind the Debtor and all creditors and interest holders, whether
or not they accept the Plan. The distributions of consideration provided for in the Plan will be in
exchange for and in complete settlement and satisfaction of all Claims and Interests, including any
Claim for interest after the Petition Date. On the Confirmation Date, all creditors shall be
precluded from asserting any Claim against the Debtor or her property based upon any transaction
or other activity of any kind that occurred prior to the Confirmation Date.

   H. Modification of the Plan.

        The Debtor may propose amendments to or modifications of the Plan at any time prior to
the Confirmation Date provided that the amended Plan satisfies the requirements of the Code. If
the circumstances warrant, after the Confirmation Date and before Substantial Consummation of
the Plan, the Debtor may modify the Plan, provided that the Plan, as modified, meets the
requirements of the Code, and the Court, after a hearing, confirms the Plan as modified. Unless,
within the time fixed by the Court, a creditor changes its previous acceptance or rejection of the
Plan, such previous election shall be deemed applicable to the amended Plan.




                                                 13


Case 3:20-bk-03015       Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12              Desc Main
                                  Document     Page 13 of 15
   I. Plan Injunction.

        Except as otherwise expressly provided in, or permitted under, this Plan, the Confirmation
Order shall provide, among other things, that all Creditors and persons who have held, hold or may
hold Claims that existed prior to the Effective Date, are permanently enjoined on and after the
Effective Date against the: (i) commencement or continuation of any judicial, administrative, or
other action or proceeding against the Debtor on account of Claims against the Debtor, or on
account of claims released pursuant to the Plan; (ii) enforcement, attachment, collection or
recovery by any manner or means of any judgment, award, decree, or order against the Debtor or
any assets or property of same; or (iii) creation, perfection or enforcement of any encumbrance of
any kind against the Debtor arising from a Claim. This provision does not enjoin the prosecution
of any claims that arise on or after the Effective Date nor does it enjoin the determination in the
Bankruptcy Court of the Allowed Amount of any Claims that arose prior to the Effective Date.
Parties asserting entitlement to payment of Administrative Expenses incurred Prior to the
Confirmation Date and Holders of Claims shall be permanently enjoined from asserting any Claim
against the Debtor or its retained assets based upon any act or omission, transaction or other
activity that occurred prior to the Confirmation Date, except as otherwise provided in the Plan,
whether or not a proof of claim or interest was filed and whether or not such Claim or Interest is
allowed under Section 502 of the Bankruptcy Code.

   J. Post-Confirmation Jurisdiction.

        The Court shall retain exclusive jurisdiction over this Chapter 11 case for the purpose of
determining any matters pertaining to the Plan or the Confirmation Order, as well as determining
all disputes, suits or controversies arising out of the Plan and its interpretation, enforcement or
consummation. Persons reading this Disclosure Statement should refer to the Plan for a more
detailed discussion of the Court’s continuing jurisdiction over the Debtor and this case.

   K. Post-Confirmation Reporting.

        Pursuant to Local Rules of Court, the reorganized Debtor shall file with the Court, within
30 days following the Effective Date of the Plan, a report of the action taken and progress made
toward Plan consummation. The Debtor shall also file such a report by March 15 and September
15 of each year of the Plan until the case is closed. These reports will be on file with the Clerk of
the Bankruptcy Court, Customs House, 701 Broadway, Nashville, Tennessee 37203.

   L. Hearing on Confirmation of the Plan.

        The Court will set a hearing on Confirmation of the Plan to determine whether the Plan has
been accepted by the requisite number of holders of Claims and Interests and whether the other
standards for Confirmation of the Plan have been satisfied. The hearing may be adjourned from
time to time without further written notice other than an announcement in open Court.




                                                 14


Case 3:20-bk-03015       Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12              Desc Main
                                  Document     Page 14 of 15
DATED: August 7, 2020               Respectfully Submitted,

                                    CONNIE CLARK HARRISON


                                    /s/ Connie Clark Harrison
                                    CONNIE CLARK HARRISON




/s/ Ned Hildebrand
Henry E. (“Ned”) Hildebrand, IV
DUNHAM HILDEBRAND, PLLC
2416 21ST Avenue South, Suite 303
Nashville, TN 37212
615.933.5851
ned@dhnashville.com
Counsel for Connie Clark Harrison




                                             15


Case 3:20-bk-03015    Doc 30    Filed 08/07/20 Entered 08/07/20 13:32:12   Desc Main
                               Document     Page 15 of 15
